Citation Nr: 0914392	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-35 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from November 1974 to 
November 1976; she subsequently had another period of active 
service from April 1979 until November 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota that, in part, denied the appellant's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The appellant subsequently moved to 
Florida, and the case was certified to the Board by the RO in 
St. Petersburg, Florida.

In the March 2005 rating decision, the appellant's claims of 
entitlement to service connection for obsessive compulsive 
disorder, a heart murmur and a cardiac disorder were denied.  
Her claims for service connection for bilateral shin splints 
were granted and a noncompensable evaluation was assigned for 
each lower leg.  While the appellant did submit a Notice of 
Disagreement in June 2003, she only included the PTSD claim 
in the VA Form 9 she submitted after the September 2006 
Statement of the Case was issued.  In addition, she provided 
a written statement to the RO that she was satisfied with the 
initial 10 percent evaluations that were assigned for her 
right and left shin splint disabilities in a September 2006 
rating decision.  Because the appellant did not complete the 
procedural steps necessary for an appeal on any issue other 
than the issue of entitlement to service connection for PTSD, 
the Board has not included any other matter in its 
consideration of the claim on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

In view of the account given by the appellant of events that 
happened in service and of the medical treatment that 
followed, the Board will ask for the RO to attempt to develop 
the record further as will be explained below.  Regardless of 
whether additional records are obtained, the appellant should 
also be afforded a VA examination to determine if any 
diagnosed PTSD is traceable to her active military service.

Review of the appellant's service medical treatment records 
reveals that a DA Form 4465, 1 NOV 75 (Sec B), dated in 
September 1976, states that the appellant had a drug usage 
profile that was positive for amphetamines, methaqualone, 
hashish and alcohol; she was assigned to non-resident 
rehabilitation.  A DA Form 4465, dated in October 1976, 
states that the appellant had received scheduled non-resident 
counseling, a command consultation and individual 
counseling/therapy.  Her commanding officer's appraisals of 
her efficiency and conduct were 'unsatisfactory', while her 
counselor's opinion of her progress was 'fair'.  As no 
records from these sources are included in the claims file, 
it is unclear whether all of the appellant's in-service 
psychiatric treatment records have been obtained.  Such 
military records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Likewise, review of the evidence of record reveals that not 
all of the appellant's service personnel records are included 
in the claims file.  The current evidence of record does not 
include the appellant's written evaluation reports for any 
period other than September 1975 to August 1976.  On remand, 
all outstanding service medical, psychiatric and personnel 
records should be obtained and associated with the claims 
file.

The appellant is seeking service connection for PTSD based on 
an in-service sexual assault.  When a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1MR 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, 10 Vet. App. at 128; M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H (Change date August 2006); see also YR 
v. West, 11 Vet. App. 393, 399 (1998).  A United States Court 
of Appeals for Veterans Claims (Court) case, Patton v. West, 
12 Vet App 272 (1999), has highlighted the importance of the 
RO following the more particularized requirements delineated 
in the M21-1 for personal-assault PTSD claims.  It is not 
clear that the AMC/RO has achieved the level of development 
required by the Court's holding in Patton.

The evidence of record indicates that there have been 
diagnoses of depression, PTSD, obsessive compulsive disorder 
and adjustment reaction.  Post-service records indicate that 
the appellant received a psychology consult from a VA 
psychologist in March 2003; during that evaluation, the 
appellant described an in-service sexual assault.  The VA 
psychologist concluded that the appellant did not appear to 
have significant psychological sequelae from the events 
described in the military.  The evidence of record also 
contains written statements of the appellant describing 
various incidents of sexual harassment and an assault that 
occurred in May 1976, while she was on active duty.  The 
service medical records indicate that the appellant sought a 
pregnancy test in August 1976.  In her NOD and VA Form 9, the 
appellant identified three of her accused attackers by name, 
and other military personnel who were aware of her situation.  
The RO has not yet ascertained whether or not any personnel 
matching the names given were stationed in 
Knielingen/Karlsruhe, Germany at that point in time.  
Furthermore, the appellant has identified superior officers 
that she said have information pertaining to her allegations 
of changes in behavior and requests for transfer, but the RO 
has apparently not contacted the service department to 
ascertain whether any one of them is available to provide any 
information.

Finally, no analysis of the circumstances of the last months 
of the appellant's first enlistment vis-à-vis her report of 
the occurrences of May 1976 has been undertaken.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:


1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate her claim, and of what part 
of such evidence she should obtain and 
what part the Secretary will attempt to 
obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should take appropriate 
steps to secure any additional service 
treatment records or alternative records 
for the appellant (under her maiden and 
married names) through official channels 
or from any other appropriate source, 
including the appellant.  In particular, 
a search for the report of any 
psychological or psychiatric 
evaluation/counseling performed while the 
appellant was at Knielingen/Karlsruhe, 
Germany between May 11, 1979 and November 
11, 1976 must be undertaken.  In 
addition, the records from the non-
resident drug rehabilitation treatment 
should be sought.  These records should 
be associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

3.  The AMC/RO should obtain legible 
copies of all remaining material from the 
appellant's Regular Army personnel 
records from the Official Military 
Personnel File (OMPF) or from any other 
appropriate source, to include all 
narrative performance evaluation reports, 
if any.  All requests, negative 
responses, and information obtained 
should be associated with the claims 
file.  The appellant should also be 
notified of any negative results.  
38 C.F.R. § 3.159.

4.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government or private physicians and/or 
medical facilities and hospitals that 
provided her with any treatment for any 
psychiatric or psychological disorder 
after her discharge from service.  After 
securing the necessary release(s), the RO 
should obtain those records under the 
appropriate version of the appellant's 
name and associate them with the claims 
file.

5.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

6.  The AMC/RO should request from the 
appellant a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
sexual assault during service.  The RO 
inquiry should include possible sources 
listed in M21-1MR, part III.  The 
appellant should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event(s) and that she must be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

7.  Thereafter, the AMC/RO should request 
any supporting evidence from alternative 
sources identified by the appellant.  The 
AMC/RO should determine whether any of 
the individuals named by the appellant in 
the claims file as having knowledge of 
the alleged events can be located through 
VA or service sources.  If any of them 
can be located, the AMC/RO should offer 
to forward a letter from the appellant to 
such individuals for the purpose of 
obtaining a statement concerning their 
knowledge of the alleged stressful 
events.  

8.  The AMC/RO then should review the 
file and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
appellant was exposed to a stressor, or 
stressors, in service, and, if so, the 
nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the AMC/RO 
should address any credibility questions 
raised by the record.

9.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
a VA psychiatric evaluation to determine 
the nature, onset date and etiology of 
any current psychiatric or psychological 
pathology and specifically to determine 
whether PTSD is present, and, if so, 
whether it is linked to the appellant's 
in-service stressor(s).  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  An opinion in response to 
the questions below should be obtained 
even if the appellant does not report for 
the examination.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The AMC/RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether appellant 
was exposed to a stressor in service.

The examining psychiatrist, after 
examination of the appellant and review 
of her entire medical history, to include 
in-service and post-service medical 
reports, should provide an opinion as to 
the diagnosis and etiology of any 
psychiatric disorder found.  The examiner 
should also reconcile all psychiatric 
diagnoses documented in the appellant's 
records and provide a current psychiatric 
diagnosis.  The psychiatrist should also 
offer an opinion as to the onset date of 
the appellant's psychiatric condition(s), 
if any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service or to a service-
connected disability, to the extent 
possible, the psychiatrist should 
indicate the historical degree of 
impairment due any psychiatric disorder 
found to be related to service or a 
service-connected disability, as opposed 
to that due to other psychiatric 
disorders, personality defects, substance 
abuse, and/or non-service-connected 
physical disabilities. 

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during her active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  The psychiatrist should identify 
all psychiatric conditions which have 
been present and distinguish conditions 
which are acquired from conditions which 
are of developmental or congenital 
origin, if any.  The opinion should 
reflect review of pertinent material in 
the claims file.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If there are different 
psychiatric disorders, the psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  The findings 
of all pertinent psychological and 
neuropsychological testing should be 
discussed.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how she re-experiences them.  All 
necessary studies or tests including 
psychological testing and evaluation such 
as the Minnesota Multiphasic Personality 
Inventory (MMPI) are to be accomplished 
if deemed necessary.  If there are no 
stressors, or if PTSD is not found, that 
matter should also be specifically set 
forth.

Specifically, the examiner must address 
these questions:

a.  Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to her period 
of military service or to some other 
cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs she may have had 
in service (November 1974 to 
November 1976, and from April 1979 
to November 1979)?  The possible 
pregnancy of August 1976, and the 
drug abuse treatment of September 
1976 should be discussed.

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year of her 
service separation in November 1976, 
or November 1979? and

d.  Whether any portion of the 
appellant's current psychiatric 
pathology is attributable to her 
service-connected disabilities or to 
some other cause or causes or 
combination thereof.  If the 
examiner does find that any portion 
of the appellant's psychiatric 
pathology is attributable to her 
service-connected disabilities (shin 
splints), the examiner should 
identify the specific 
amount/proportion of additional 
psychiatric pathology that is 
related to the service-connected 
disability.

If the examiner finds that any 
psychiatric pathology clearly existed 
prior to either one of the appellant's 
periods of service, the examiner must 
state whether any such identified 
pathology worsened during the appellant's 
periods of active military service 
(November 1974 to November 1976, and 
April 1979 to November 1979).  If 
worsening occurred, the examiner should 
state whether it can be concluded with 
clear and unmistakable certainty that 
each pre-existing psychiatric disorder 
was not aggravated in service to a 
permanent degree beyond that which would 
be due to the natural progression of each 
such psychiatric disorder.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The psychiatrist should 
provide the rationale for the opinions 
provided.

10.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If a report does 
not include fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.  To help 
avoid future remand, the AMC/RO must 
ensure that all requested actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

11.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  

The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003), Allen v. 
Brown, 7 Vet. App. 439 (1995) and Patton 
v. West, 12 Vet App 272 (1999).  The 
AMC/RO should ensure that direct, 
presumptive, aggravation and secondary 
theories of service connection are 
considered.

12.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

